Citation Nr: 1548465	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-48 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970, and from January 1972 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran requested a BVA Hearing in his substantive appeal.  Nevertheless, in a November 2012 statement the Veteran indicated that he did not want a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Board finds the Veteran's PTSD has resulted in occupational and social deficiencies in most areas; total occupational and social impairment has not been demonstrated. 


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a rating of 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 50 percent rating for his service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD is warranted throughout the entire appeal period.

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period (since June 22, 2009).  The evidence throughout the appeal period includes VA and private treatment records as early as 2009 noting thoughts of hurting people.  Additionally, an August 2009 private treatment record noted thoughts of suicide.  Highlighting the severity of his psychological disability the Veteran stated in his November 2009 notice of disagreement that he retired from his job because he "wanted to take them [fellow employees] out."  He reported that he had thought of suicide and he had homicidal thoughts towards his co-workers but he stated that he could not tell people that without being reported to the police.  Evidence throughout the rating period additionally demonstrates that the Veteran had increased irritability and difficulty in adapting to stressful circumstances.  

At the Veteran's August 2009 VA examination, the only VA examination of record during the period on appeal, it was noted that the Veteran had good judgment except for when he becomes angry.  The Veteran reported complaints of memory loss.  The VA examiner noted that there was a significant likelihood that the Veteran would become violent if he returned to his previous employment.  A GAF score of 50, indicative of serious symptomatology was assigned by the VA examiner.

A review of the extensive evidence reflects that the Veteran's PTSD has been most consistent with a 70 percent disability rating, not a 50 percent disability rating, throughout the period on appeal.  Although some treatment records appear to reflect milder psychiatric symptomatology, the voluminous treatment records are more consistent with a 70 percent disability rating.  

Based on these findings the Board finds that a 70 percent rating is warranted, throughout the period on appeal. 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  While he has severe difficulties with social functioning outside of interaction with family and would have extreme difficulty interacting with employers, his symptoms do not rise to the severity necessary for a total rating.  

Moreover, the Veteran's GAF scores of 50 (August 2009 VA examination), 50 (December 2009 VA treatment record), 45 (August 2009 and April 2010 private treatment record), 65-70 (July 2008 private treatment), do not indicate both total occupational and total social impairment.  The Board notes that the Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and contact with close relatives.  Thus, while extremely limited he is still able to continue relationships with close relatives.  

Moreover, although the Veteran is no longer employed, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD, have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements regarding how his PTSD impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially and occupationally limited by his service-connected PTSD, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms more nearly approximate the rating criteria for 70 percent rating during the entire period on appeal.  In reaching its decision, the Board considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in July 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private treatment records, Social Security Administration (SSA) records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded an examination for his PTSD in August 2009. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  As noted above, the Board finds that the Veteran's symptomatology is most consistent with a 70 percent disability rating throughout the entire period on appeal.  The Board finds the above VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Throughout the rating period on appeal, a 70 percent rating, but no more, for PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

TDIU-  A February 2008 letter from the US Office of Personnel Management noted that the Veteran claimed he was disabled due to his PTSD and depression.  After reviewing the Veteran's medical records it was noted that the Veteran had been found disabled for his position as a sheet metal mechanic due to these conditions.  Rationale was not provided.  An August 2009 VA examiner stated that although the Veteran asserted that he would not be able to work in any setting, the VA examiner was not in agreement with this statement.  

In a May 2012 rating decision the Veteran was most recently granted service connection for diabetes mellitus and special monthly compensation based on loss of use of a creative organ.  His PTSD rating has additionally been increased in the decision above.  The Veteran's ratings for his service-connected disabilities now meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).

The Board finds that a VA examination and medical opinion are warranted to determine whether the Veteran may be unemployable as a result of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran shall be afforded an additional VA examination.  The VA claims file must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to address the following issue:

Is he at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

2.  After completing the above actions, and any other indicated development, the Veteran's claim must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


